
	

113 HR 4989 IH: To prohibit Federal funding of any treatment or research in which a ward of the State is subjected to greater than minimal risk to the individual’s health with no or minimal prospect of direct benefit.
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4989
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Mrs. Bachmann (for herself, Ms. Bass, Mr. McDermott, and Mr. Marino) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit Federal funding of any treatment or research in which a ward of the State is subjected
			 to greater than minimal risk to the individual’s health with no or minimal
			 prospect of direct benefit.
	
	
		1.Short titleThis Act may be cited as Justina’s Law.
		2.Prohibition against funding for treatment or research in which a ward of the State is subjected to
			 greater than minimal risk with no or minimal prospect of direct benefitNo Federal funds may be used to conduct or support treatment or research in which a patient or
			 subject is—
			(1)a ward of the State; and
			(2)subjected to greater than minimal risk to the patient or subject’s health with no or minimal
			 prospect of direct benefit.
			
